DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, filed 5/10/2022, with respect to the rejection of claims 1-28 under  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hosseini et al. (US 2020/0322972).

Although Hosseini’822 discloses grant window is a period of time preceding uplink transmission (paragraph 116), it fails to explicitly states that period of time/time duration start at the ending symbol of a physical downlink control channel (PDCCH) scheduling the UL signal on the target cell.  Thus Hosseini’822 fails to teaches  a cancellation time as a function of a time duration from an ending symbol of a physical downlink control channel (PDCCH) scheduling the UL signal on the target cell. 

Similar to Hosseini’822, Hosseni’972 teaches a process of dropping lower priority channel when channels are colliding (Paragraph 128: see figure 3).  In the system of Hosseni’972, it also discloses timeline for uplink transmission starts after the last symbols of the physical downlink control channels scheduling uplink transmission (paragraph 127).   

[0127] For the UE 115 to multiplex the low priority PUCCH 315 and the low priority PUSCH 330, the first symbol of the earliest uplink channel (e.g., to be multiplexed) among all of the overlapping channels may start no earlier than symbol N1+X after the last symbol of PDSCH. A first timing gap 325 shown here may be an example of a difference of N1+X symbols between a first symbol of the low priority PUCCH 315 (e.g., the earliest of the overlapping channels) and a last symbol of the low priority PDSCH 320. The joint timeline may also include that the first symbol of the earliest PUCCH or PUSCH among all the overlapping channels starts no earlier than a second timing gap 340 (e.g., of N2+Y symbols) after the last symbol of physical downlink control channels (PDCCHs) scheduling uplink transmissions (e.g., including HARQ-ACK feedback and PUSCH) for a slot. As shown, both the first timing gap 325 and the second timing gap 340 may be based on a starting point 345 relative to the first symbol of the earliest uplink channel. The starting point 345 of the first overlapping, low priority channel may be a reference point for the first timing gap 325 and the second timing gap 340. In some cases, the starting point 345 may also be a reference point for multiplexing timing deadlines.
[0128] If colliding channels have different priorities, the UE 115 may, in some cases, drop the lower priority channel and transmit the higher priority channel instead. As shown, the low priority PUCCH 315 may overlap with the high priority PUCCH 370. The UE 115 may thus either multiplex the overlapping low priority channels (e.g., the low priority PUCCH 315 and the low priority PUSCH 330) first then determine whether to drop low priority channels that overlap with the high priority PUCCH 370, or the UE 115 may drop low priority channels that overlap with the high priority PUCCH 370 and then multiplex any remaining overlapping low priority channels. As described herein, the UE 115 may implement techniques to determine an order for multiplexing or dropping low priority channels.

Since both systems discloses the process of dropping or canceling uplink signals, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have a function of a time duration from an ending symbol of a physical downlink control channel (PDCCH) scheduling the UL signal on the target cell for UE timeline as taught by Hosseini’972 in the system of Hosseini’822 for grant window timing to in order to improve power utilization  (Hosseini’972: paragraph 120).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, and 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini et al. (US 2019/0394822:Hosseini’822) in view of Hosseini et al. (US 2020/0322972: Hosseini’972).

With regard to claim 1 and 15, Hosseini’822 teaches:  A method (see figure 18)/A user equipment (UE) (see figure 10), comprising: 
a transceiver (paragraphs 151 and 154); and 
a processor configured to (paragraphs 151 and 157(: 
receive, by the transceiver, a scheduling of an uplink (UL) signal on a target cell that collides with a UL signal on a source cell (paragraphs 152 and 212-213: see steps 1805-1810 in figure 18); 
determine a cancellation time for dropping the UL signal on the source cell (paragraphs 102-103, and  213-217: determine the overlapping time between first set of time resources and second set of time resources); and 
drop at least a portion of the UL signal on the source cell based on the determined cancellation time (paragraphs 103, 143, and 218-219: see step 1835 in figure 18).  

    PNG
    media_image1.png
    780
    476
    media_image1.png
    Greyscale


Although Hosseini’822 discloses grant window is a period of time preceding uplink transmission (paragraph 116), it fails to explicitly states that period of time/time duration start at the ending symbol of a physical downlink control channel (PDCCH) scheduling the UL signal on the target cell.  Thus Hosseini’822 fails to teaches  a cancellation time as a function of a time duration from an ending symbol of a physical downlink control channel (PDCCH) scheduling the UL signal on the target cell. 

Similar to Hosseini’822, Hosseni’972 teaches a process of dropping lower priority channel when channels are colliding (Paragraph 128: see figure 3).  In the system of Hosseni’972, it also discloses timeline for uplink transmission starts after the last symbols of the physical downlink control channels scheduling uplink transmission (paragraph 127).   

[0127] For the UE 115 to multiplex the low priority PUCCH 315 and the low priority PUSCH 330, the first symbol of the earliest uplink channel (e.g., to be multiplexed) among all of the overlapping channels may start no earlier than symbol N1+X after the last symbol of PDSCH. A first timing gap 325 shown here may be an example of a difference of N1+X symbols between a first symbol of the low priority PUCCH 315 (e.g., the earliest of the overlapping channels) and a last symbol of the low priority PDSCH 320. The joint timeline may also include that the first symbol of the earliest PUCCH or PUSCH among all the overlapping channels starts no earlier than a second timing gap 340 (e.g., of N2+Y symbols) after the last symbol of physical downlink control channels (PDCCHs) scheduling uplink transmissions (e.g., including HARQ-ACK feedback and PUSCH) for a slot. As shown, both the first timing gap 325 and the second timing gap 340 may be based on a starting point 345 relative to the first symbol of the earliest uplink channel. The starting point 345 of the first overlapping, low priority channel may be a reference point for the first timing gap 325 and the second timing gap 340. In some cases, the starting point 345 may also be a reference point for multiplexing timing deadlines.
[0128] If colliding channels have different priorities, the UE 115 may, in some cases, drop the lower priority channel and transmit the higher priority channel instead. As shown, the low priority PUCCH 315 may overlap with the high priority PUCCH 370. The UE 115 may thus either multiplex the overlapping low priority channels (e.g., the low priority PUCCH 315 and the low priority PUSCH 330) first then determine whether to drop low priority channels that overlap with the high priority PUCCH 370, or the UE 115 may drop low priority channels that overlap with the high priority PUCCH 370 and then multiplex any remaining overlapping low priority channels. As described herein, the UE 115 may implement techniques to determine an order for multiplexing or dropping low priority channels.

Since both systems discloses the process of dropping or canceling uplink signals, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have a function of a time duration from an ending symbol of a physical downlink control channel (PDCCH) scheduling the UL signal on the target cell for UE timeline as taught by Hosseini’972 in the system of Hosseini’822 for grant window timing to in order to improve power utilization  (Hosseini’972: paragraph 120).   

With regard to claim 2 and 16, Hosseini’822 teaches:  wherein the cancellation time is determined based on two numerologies (paragraphs 96-97 and 101: NR TTI and LTE TTI).  

With regard to claim 3 and 17, Hosseini’822 teaches: wherein the processor is configured to drop at least a portion of the UL signal on the source cell by dropping a portion of the UL signal on the source cell that occurs after the determined cancellation time (paragraphs 111 and 218-219:
 Although described as dropping the entire first uplink transmission 415 (e.g., the entire slot), in some cases the UE may drop a portion of the first uplink transmission 415. For instance, the UE may drop the overlapping symbols of the first uplink transmission 415 (e.g., the symbols that are scheduled for both uplink transmissions).).  

With regard to claim 4 and 18, Hosseini’822 teaches: wherein the processor is further configured to determine a time gap between the UL signal on the source cell and a physical downlink control channel (PDCCH) scheduling the UL signal of the target cell, wherein the processor is configured to drop the portion of the UL signal on the source cell when the time gap is greater than the cancellation time (paragraphs 100-103 and 105-106: see figures 3-4).  

    PNG
    media_image2.png
    489
    751
    media_image2.png
    Greyscale

With regard to claim 5 and 19, Hosseini’822 teaches: wherein the time gap is determined as a duration between a last symbol of the PDCCH scheduling the UL of the target cell to a first symbol of the UL signal of the source cell (paragraphs 101 and 113-115).  
With regard to claim 6 and 20, Hosseini’822 teaches: wherein the processor is configured to drop at least a portion of the UL signal of the source cell by dropping all of the UL signal of the source cell when the UL signal on the source cell starts after the determined cancellation time (paragraphs 111 and 218-219:
 Although described as dropping the entire first uplink transmission 415 (e.g., the entire slot), in some cases the UE may drop a portion of the first uplink transmission 415. For instance, the UE may drop the overlapping symbols of the first uplink transmission 415 (e.g., the symbols that are scheduled for both uplink transmissions).).  

With regard to claim 7 and 21, Hosseini’822 teaches: wherein the processor is further configured to determine a physical uplink shared channel (PUSCH) preparation time based on a PUSCH processing capability and a time duration corresponding to a subcarrier spacing (SCS) configuration (paragraphs 85-87, 97, 115-116, and 214: eCCs have different SCS configurations).  

With regard to claim 8 and 22, Hosseini’822 teaches: wherein the processor is configured to drop at least a portion of the UL signal on the source cell by dropping a portion of the UL signal on the source cell that occurs after the determined PUSCH preparation time and the determined time duration (paragraphs 101-106 and 214-219).  
With regard to claim 9 and 23, Hosseini’822 teaches:  wherein the SCS configuration corresponds to the smallest SCS configuration between an SCS configuration of a physical downlink control channel (PDCCH) carrying the scheduling of the UL signal on the target cell and the SCS configuration of the UL signal on the source cell.  
With regard to claim 10 and 24, Hosseini’822 teaches: wherein the processor is further configured to determine a first time duration of symbols corresponding to a physical downlink shared channel (PDSCH) processing time for a user equipment (UE) processing capability and a second time duration of symbols corresponding to a physical uplink shared channel (PUSCH) preparation time for the UE processing capability (paragraphs 97 and 119: processing timeline  (n+4) in LTE will include downlink and uplink).  
With regard to claim 11 and 25, Hosseini’822 teaches:  wherein the processor is configured to drop at least a portion of the UL signal on the source cell by dropping a portion of the UL signal on the source cell that occurs after the first time duration and after the second time duration (paragraphs 103, 119 and 218-219).  
With regard to claim 12 and 26, Hosseini’822 teaches: wherein the first time duration and the second time duration correspond to the smaller of a subcarrier spacing (SCS) configuration for a PDSCH on the target cell and an SCS configuration for the UL signal on the source cell (paragraphs 85-87: Since duration is associated with subcarrier spacing and duration is flexible, then the longer duration has a small SCS and short duration has bigger than SCS than the longer duration.).  
[0086] In some cases, an eCC may utilize a different symbol duration than other CCs, which may include use of a reduced symbol duration as compared with symbol durations of the other CCs. A shorter symbol duration may be associated with increased spacing between adjacent subcarriers. A device, such as a UE 115 or base station 105, utilizing eCCs may transmit wideband signals (e.g., according to frequency channel or carrier bandwidths of 20, 40, 60, 80 MHz, etc.) at reduced symbol durations (e.g., 16.67 microseconds). A TTI in eCC may include one or multiple symbol periods. In some cases, the TTI duration (that is, the number of symbol periods in a TTI) may be variable.
[0087] Wireless communications systems such as an NR system may utilize any combination of licensed, shared, and unlicensed spectrum bands, among others. The flexibility of eCC symbol duration and subcarrier spacing may allow for the use of eCC across multiple spectrums. In some examples, NR shared spectrum may increase spectrum utilization and spectral efficiency, specifically through dynamic vertical (e.g., across the frequency domain) and horizontal (e.g., across the time domain) sharing of resources.




Claims 13, 14, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini’822 and Hosseini’972 as applied to claims 1/15 above, and further in view of Chen et al. (US 2018/0176937).

With regard to claim 13 and 27, Hosseini teaches: wherein the processor is further configured to determine a time gap, wherein the processor is configured to drop the portion of the UL signal on the source cell when the time gap is greater than the cancellation time (paragraphs 100-103 and 105-106: see figures 3-4).   
Although Hosseini’822 discloses the gap/window between the downlink transmission and uplink transmission (see figure 3), the system of Hosseini’822 and Hosseini’972 fails to explicitly teach a time gap between the UL signal on the source cell and a physical downlink shared channel (PDSCH) conveying a random access channel (RACH) response (RAR) message.  
Similar to Hosseini’822 and Hosseini’972, Chen teaches adjusting/prioritizing the uplink transmission if two uplink transmission collide/overlap with each other (figure 12). In the system of Chen, the uplink grants for uplink resources can be transmitted via PDCCH (DCI) or Random Access Response (RAR) (paragraph 44).  
[0044] In order to transmit on the UL-SCH the MAC entity must have a valid uplink grant (except for non-adaptive HARQ retransmissions) which it may receive dynamically on the PDCCH or in a Random Access Response or which may be configured semi-persistently or preallocated by RRC.
Since all systems discloses the process of receiving uplink grants to perform uplink transmissions, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to receive uplink grants in random access response message as taught by Chen in the system of Hosseini’822 and Hosseini’972 in order to improve network efficiency (Chen: paragraph 161).   Thus, the system of Hosseini’822, Hosseini’972, and Chen can have the time gap between the UL signal on the source cell and a physical downlink shared channel (PDSCH) conveying a random access channel (RACH) response (RAR) message as disclosed in claimed invention.  

With regard to claim 14 and 28, Hosseini’972, teaches: wherein the time gap is determined as a duration between a last symbol of the PDSCH conveying the RAR message to a first symbol of the UL signal of the source cell (paragraphs 127-128: see claim 1).   

Conclusion





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (US 2021/0105803: see paragraph 62)
[0060] After the minimum processing time at 340, UE 202 may cancel the uplink transmission 350. For example, UE 202 may cancel all the PUCCH/PUSCH/PRACH symbols after the processing time 340. For another example, UE 202 may only cancel SRS on symbols that have contradicting uplink or downlink directions after the processing time 340.

[0062] Here, the number N.sub.2 is relevant to the processing time 340 that UE 202 needs to process the cancellation as N.sub.2 pertains to the UE processing time from the end of PDCCH containing the uplink grant to the earliest possible start of the corresponding PUSCH transmission, e.g., the earliest symbol to be cancelled. Traditionally, in NR Release-15, where a UE is configured with only one processing capability, the number N.sub.2 can be retrieved from a lookup table associated with the one processing capability. When UE 202 is configured with mixed processing capabilities, e.g., in NR Release-16, UE 202 may be associated with a slower processing capability, denoted by “Cap 1” 301, which is usually used in enhanced mobile broadband (eMBB) networks, and a higher processing capability, denoted by “Cap 2” 302, which is usually used in ultra-reliable low-latency communication (URLLC). Each processing capability 301 or 302 may be associated with a lookup table for the minimum PUSCH preparation time, in the units of OFDM symbols. For example, Tables 1-2 illustrate examples PUSCH preparation time (in the units of N.sub.2 symbols) for Cap 1 (301) and Cap 2 (302), respectively:


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS SMITH/Primary Examiner, Art Unit 2419